Exhibit 10.1

 

LOGO [g582055g0504135845262.jpg]

April 20, 2018

HADLEY ROBBINS

President & Chief Executive Officer

VIA ELECTRONIC & REGULAR MAIL

PERSONAL AND CONFIDENTIAL

Mr. Greg Sigrist

429 Wyckoff Avenue

Wyckoff, NJ 07481

 

  Re: Employment Offer

Dear Greg:

We are pleased to extend you an offer of employment as EVP, Chief Financial
Officer (collectively, “CFO”) for Columbia Banking System, Inc., including
without limitation its wholly-owned subsidiary Columbia Bank (collectively, the
“Bank”). This letter confirms the terms and conditions of our offer, and
supersedes any other discussions or representations. Please review it carefully
at your earliest opportunity and let me know if you have any questions or
concerns, or a different recollection of anything discussed. If you accept our
offer, please sign the last page of this letter, retain a copy of the entire
letter for your own records, and return the original with your signature to me.
Please also bear in mind that this offer remains contingent upon our
satisfaction with the results of the background check.

Location/Reporting/Duties: As CFO, you will office at our corporate headquarters
in Tacoma and you will report to, and take direction from me, as President and
Chief Executive Officer. You will be expected to timely and satisfactorily
perform the duties customarily performed by a CFO. Your precise duties may be
changed, extended or curtailed, from time to time at my discretion or that of
the Board of Directors (“Board”); provided, however, that no material changes
will be made without first consulting with you. As a member of executive
leadership, you will be required to devote your entire working time, effort and
skill to the Bank’s business and affairs; to faithfully and diligently serve the
Bank’s interests; and to not engage in any business or employment activity that
is not on the Bank’s behalf (whether or not pursued for gain or profit), except
for (a) activities approved in writing in advance by me or the Board and
(b) passive investments that do not involve you rendering advice or service to
the businesses in which the investments are made.

Term/At-Will: Your employment with us is for an indefinite term. While we hope
and expect that it will be a mutually rewarding relationship, the unfortunate
fact is that circumstances can change and employment terminations do occur from
time to time. For these reasons, you should understand that your employment with
the Bank is on an at-will basis. You and we are free to end the relationship at
any time for any reason. The Bank is not required to show cause, provide
progressive discipline or follow any other procedure before discharge. This
policy may be changed only by way of a written agreement signed by me. If you
hear or read any statements in the future that suggest to you that your
employment status is something other than at-will, you should disregard them and
advise me immediately.

 

1

1301 A Street, Suite 800, PO Box 2156, Tacoma, WA 98401-2156   I 253-396-6985  
|   robbinsh@columbiabank.com   |   ColumbiaBank.com



--------------------------------------------------------------------------------

Annual Salary: Your initial annual salary will be in the gross amount of Three
Hundred and Seventy-Five Thousand Dollars and No Cents ($375,000.00). Your
annual salary will be reviewed at least annually as part of the Bank’s regular
compensation review process and may be adjusted at the Bank’s discretion.

Annual Incentive Compensation: You will be eligible to participate in the Bank’s
Annual Incentive Compensation Plan, which currently provides a target
opportunity for an annual incentive in an amount equal to up to forty percent
(40%) of your annual salary. The annual incentive that is earned for calendar
year 2018 shall be determined based on the base salary actually paid to you in
2018. The determinations whether, and in what amounts, to award this form of
annual incentive are made at the Bank’s discretion or as otherwise provided in
the governing plan document.

One-Time Signing and Relocation Bonus: You will be provided a one-time signing
and relocation bonus in the gross sum of One Hundred Thousand Dollars and No
Cents ($100,000.00). This sum will be subject to regular payroll deductions and
withholding, per applicable law, and the Bank’s customary payroll practices. It
is provided on the expectation, and condition, that you successfully complete at
least two (2) years of continuous employment with the Bank. Consequently, you
understand and agree that in the event that, prior to successful completion of
the referenced two (2)-year period, your employment is terminated for cause, or
you resign, the signing and relocation bonus is subject to reimbursement on a
straight-line prorated basis. This means, for example, that if you resign after
successful completion of only twelve (12) months of continuous employment, which
is fifty percent (50%) of the two (2)-year obligation, you shall be obligated to
repay the Bank Fifty Thousand Dollars and No Cents ($50,000.00), which
represents fifty percent (50%) of the signing and relocation bonus. For purposes
of this repayment obligation, “cause” is determined at the Bank’s discretion and
includes, by way of example and without limitation, (i) any act of dishonesty,
whether by affirmative misrepresentation, omission, or other means; (ii) any act
or omission that causes, or reasonably could cause, harm to the Banks’ standing,
reputation and/or goodwill; (iii) violation of the Bank’s policies, now in
effect or hereafter amended, regarding ethics, conflicts of interest,
governmental reporting, regulatory oversight and/or equal employment opportunity
(including its policies prohibiting harassment, discrimination and retaliation);
(iv) conviction of, or plea of nolo contendere to, a felony, or to any crime
involving violence (actual or threatened), fraud, embezzlement or any other act
of moral turpitude; (v) unauthorized or improper use or disclosure of any
confidential information or trade secrets of the Bank and/or its business
partners, customers, and/or officers or employees; (vi) breach of any obligation
under any written agreement or covenant with the Bank, including any set forth
in this offer letter/agreement; and/or (vi) failure or refusal to discharge job
duties or responsibilities in a consistently timely and professional manner,
provided that the failure or refusal continues or recurs after you have been
provided written notice and a reasonable opportunity to cure, which shall not be
less than thirty (30) days. Repayment shall become immediately due and payable
upon the effective date of your employment termination or resignation. Any
portion of the required repayment that has not been received by the Bank within
thirty (30) calendar days after the effective date of termination or
resignation, as applicable, shall then begin to bear interest at six percent
(6%) per annum until the required refund and such interest has been paid in
full. Upon the effective date of termination or resignation, as applicable, or
any time thereafter, the Bank may apply to the sum or outstanding balance of the
repayment obligation any amounts otherwise payable to you in any form,
including, without limitation, as earned salary and/or bonuses, paid vacation
and/or severance, until the required repayment and such interest has been paid
in full. By signing below and accepting this offer of employment, you agree that
the Bank may, and you hereby authorize it to, deduct from your paycheck(s),
including without limitation your final paycheck upon separation of employment,
any amounts owed under this provision.

Sign-On Restricted Stock Award: Upon satisfactory completion of ninety (90) days
of employment, as determined by the Bank and subject to Board approval, you will
be eligible for a grant of two thousand and five hundred (2500) restricted
shares of Bank stock. This grant, and all rights and obligations associated with
the underlying shares, shall be administered in accordance with the governing
plan documents.

 

2



--------------------------------------------------------------------------------

Benefits Generally. You will be eligible for all benefits currently or hereafter
maintained by the Bank for senior executives. These benefits are described in
more detail in our policies and formal plan documents, which will be made
available to you. If you wish to review the policies or formal plan documents
now, before deciding whether to accept this offer, please let me know and I will
provide them to you. Please bear in mind that, with respect to benefits that are
described in formal plan documents, the terms and conditions set forth in the
plan documents control over any other statements, oral or written, regardless of
source. Consequently, while we summarize the major benefits here, the governing
plan documents control. Please also understand that our benefits package is
subject to change. While we expect our package to remain intact, if not grow,
due to ever-changing business circumstances we cannot promise to offer or
maintain any particular type or level of benefits for any specific period or on
any particular terms or conditions.

Long Term Equity Incentive Compensation: Pursuant to the terms and conditions
set forth in the Amended and Restated Employee Stock Option and Equity
Compensation Plan, you are eligible to participate in the Bank’s 2018 long term
equity incentive program, which currently offers a target opportunity in an
amount equal to up to fifty-five percent (55%) of your annual salary.

Vacation: You will be eligible for twenty-five (25) days of paid vacation
annually, which shall be administered in accordance with the Bank’s general
vacation policy.

401(k): Upon commencement of employment, you will be eligible to participate in
the Bank’s 40l(k) plan. You may defer up to seventy-five percent (75%) of your
pay with pre-tax dollars up to the IRS limit. The Bank currently matches fifty
(50) cents on the dollar of the first six percent (6%) of contribution. In
addition, there is consideration each year of a discretionary contribution for
each employee who is eligible to participate in the 401(k) Plan.

SERP: You will be eligible to participate in the Bank’s Supplemental Executive
Retirement Plan (SERP), which, as previously discussed, provides a retirement
benefit based upon a vesting schedule and certain eligibility conditions. The
SERP also provides a death benefit to the participant’s beneficiary if the
participant is an active employee at the time of death.

Group Insurance: We currently offer medical, dental, AD&D and long-term
disability coverages at our expense for you (the employee), and the option of
extending coverage to eligible dependents at your expense. These coverages will
begin on the first day of the month following your first day of active
employment.

Employee Stock Purchase Plan: You will be eligible to participate in the Bank’s
Employee Stock Purchase Plan. This plan currently provides for offering periods
of six (6) months ending in the months of June and December. Once enrolled in
the plan, the Bank will purchase stock through funds collected via payroll
deduction. At the end of the offering period, the Bank will use the funds
collected from you to purchase shares of common stock at the lower of the market
price of the stock at either the beginning of the offering period or the last
day of that period, less a ten percent (10%) discount.

Change in Control Agreement: You will be provided the opportunity for enhanced
benefits, and corresponding contractual obligations, in the context of certain
corporate events, pursuant to the Columbia State Bank Change in Control
Agreement (CIC). Stated broadly, the benefits include severance and accelerated
vesting, while the obligations include covenants against unfair competition.

 

3



--------------------------------------------------------------------------------

Expenses. Upon timely presentation of all receipts and other documentation
reasonably requested by the Bank, we will you for reasonable business expenses
incurred in furtherance of your duties and responsibilities as CFO.
Reimbursement will be administered in accordance with the Bank’s expense
reimbursement policies and practices, as currently in effect or hereafter
amended.

Greg, we are indeed happy to extend this employment opportunity to you, and look
forward to working with you. We are confident that you will contribute greatly
to the success of Columbia Bank.

To formally accept this offer of employment, please indicate so by signing below
and returning this document to me by Monday, April 30, 2018. Meanwhile, as noted
at the outset, please call me at 253- 396-6985 with any questions you may have.

Sincerely,

 

 

LOGO [g582055g0504135845044.jpg]

 

 

Confidentiality: You shall keep the existence of this Agreement and all items
hereof (including, without limitation, the amount of any benefits received
hereunder) strictly confidential. Please keep this Agreement in a secure,
private location and use your best efforts to prevent this Agreement from being
seen by others, including, without limitations, co-workers.

I, Greg Sigrist, accept the aforementioned offer of employment. I intend to
start employment with Columbia Bank effective no later than July 1, 2018, as
determined by the Bank at its discretion.

 

/s/ Greg Sigrist

   4-25-18 Greg Sigrist    Date

 

4